BROWN, J.
(dissenting).
I dissent. We have no statute in this state requiring the service of notice of mortgage sale by advertisement upon the mortgagor. Such might well be the requirement of the law. It was such by the revision of 1866 (G. S. 1866, c. 81, § 5), but was repealed by Laws 1877, c. 121. The statute of 1866 was practically reenacted in 1878 (Laws 1878, c. 53), but the provision for service upon the mortgagor was omitted. The statute of 1866 provided for service of such notice upon “the person in possession of the mortgaged premises, if the same are occupied”; but the re-enacted statute — (1. S. 189-1, § 6032 — requires it to be served upon the person in possession of the premises, “if the same are actually occupied.” It seems clear to me that this language will bear but one construction, and that to the effect that the service of notice must be upon the person in the actual, open, and physical possession of the mortgaged premises at the time of the foreclosure. ,
The mortgagor, whose heirs now complain of want of notice to liirrij was not in such actual or physical possession of the mortgaged premises at the time of this foreclosure. His only possession was of a constructive nature, and based wholly upon the fact that he occupied property separated from the mortgaged premises by an alley or street, and the further fact that he used the mortgaged premises for gardening purposes during the summer season. *382The mortgage does not cover the premises on which the mortgagor actually resided at the time of its execution, but was given wholly upon separate lots, as shown in the opinion of the majority of the court, and after the same had been separated from the residence portion of the tract by the plat. The mortgage was foreclosed in the winter season, and the premises at that time had no appearance whatever of being in the actual possession of any person, other than the fact that they were fenced, and the “suggestive gate” referred to by the court. I find no reason for presuming that the mortgagor, who resided upon the tract of land across the alley or street from this tract, alone entered at this “suggestive gate,” or that it furnishes the slightest evidence that the premises, which were in fact wholly vacant and unoccupied, were actually occupied and in the possession of the^ mortgagor, within the meaning of this statute. Moulton v. Sidle (C. C.) 52 Fed. 616.